Opinion by
Hoffman, J.,
This is an appeal from the dismissal, without hearing, of a petition for post-conviction relief.
Petitioner was convicted on October 14, 1965 of burglary, larceny, and receiving stolen goods. He received sentences totaling five to ten years. He now alleges that . .he was denied his right to a direct appeal. I asked my attorney if there was anything more he could do, and he said ‘No’.”
The lower court held that trial counsel’s inaction was justified, apparently because he felt there were no *93grounds for appeal. It is well settled, however, that an indigent defendant’s right to review cannot be foreclosed by the opinion of counsel, standing alone, that an appeal would be fruitless. Commonwealth ex rel. Newsome v. Myers, 422 Pa. 240, 244, 220 A. 2d 886 (1966). Cf. Anders v. California, 386 U.S. 738 (1967).
The order of the court below is reversed, and the record is remanded for a hearing on petitioner’s allegations, consistent with the guidelines established in Commonwealth ex rel. Stevens v. Myers, 419 Pa. 1, 22-23, 213 A. 2d 613 (1965).